

117 HR 2991 IH: Connecting America’s Active Transportation System Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2991IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Pappas (for himself, Mr. Huffman, Ms. Barragán, Mr. Blumenauer, Ms. Moore of Wisconsin, Mr. Welch, Mr. Neal, Ms. McCollum, Mrs. Napolitano, Mr. Carson, Mr. García of Illinois, Mr. Lynch, Mr. Larson of Connecticut, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to carry out an active transportation investment program to make grants to eligible applicants to build safe and connected options for bicycles and walkers within and between communities, and for other purposes.1.Short titleThis Act may be cited as the Connecting America’s Active Transportation System Act.2.FindingsCongress finds the following:(1)Nearly half of the trips taken in the United States are within a 20-minute bicycle ride, and nearly a quarter of such trips are within a 20-minute walk.(2)Approximately 90 percent of public transportation trips are accessible by walking or bicycling.(3)Communities that invest in active transportation infrastructure experience significant increases in bicycling and walking rates over time, and such investments are in strong demand because they lead to a higher quality of life, better health, a stronger economy, and increased mobility in communities where investments are made.(4)The communities that perform best in encouraging active transportation create interconnected systems that make it convenient and safe to travel on foot or by bicycle to destinations on a routine basis.(5)Achieving a mode shift to active transportation within a community requires intensive, concentrated funding of active transportation systems rather than discrete, piecemeal projects.(6)Increased use of active transportation reduces traffic congestion, greenhouse gas emissions, vehicle miles traveled, and rates of obesity and chronic disease associated with physical inactivity.(7)Given the contribution that active transportation makes to national policy goals, and the opportunity active transportation provides to accommodate short trips at the least cost to the public and individuals, funding of active transportation is one of the most strategic and cost effective Federal trans­por­ta­tion investments available.(8)The Federal Government is uniquely qualified to facilitate interstate connections necessary to build long distance active transportation spines and regional connections in communities that span State boundaries.3.Active transportation infrastructure investment program(a)In generalThe Secretary shall carry out an active transportation infrastructure investment program to make grants, on a competitive basis, to eligible organizations to construct eligible projects to provide safe and connected active transportation facilities in an active transportation network or active transportation spine.(b)Application(1)In generalTo be eligible to receive a grant under this section, an eligible organization shall submit to the Secretary an application in such manner and containing such information as the Secretary may require.(2)Eligible projects partially on Federal landWith respect to an application for an eligible project that is located in part on Federal lands, an eligible organization shall enter into a cooperative agreement with the appropriate Federal agency with jurisdiction over such land to submit an application described in paragraph (1).(c)Application considerationsIn making a grant for construction of an active transportation network or active transportation spine under this section, the Secretary shall consider the following:(1)Whether the eligible organization submitted a plan for an eligible project for the development of walking and bicycling infrastructure that is likely to provide substantial additional opportunities for walking and bicycling, including effective plans to—(A)create an active transportation network connecting destinations within or between communities, including schools, workplaces, residences, businesses, recreation areas, and other community areas, or create an active transportation spine connecting two or more communities, metropolitan regions, or States; and(B)integrate active transportation facilities with transit services, where available, to improve access to public transportation.(2)Whether the eligible organization demonstrates broad community support through—(A)the use of public input in the development of transportation plans; and(B)the commitment of community leaders to the success and timely implementation of an eligible project.(3)Whether the eligible organization provides evidence of commitment to traffic safety, regulations, financial incentives, or community design policies that facilitate significant increases in walking and bicycling.(4)The extent to which the eligible organization demonstrates commitment of State, local, or eligible Federal matching funds, and land or in-kind contributions, in addition to the local match required under subsection (f)(1), unless the applicant qualifies for an exception under subsection (f)(2).(5)The extent to which the eligible organization demonstrates that the grant will address existing disparities in bicyclist and pedestrian fatality rates based on race or income level or provide access to jobs and services for low-income communities and communities of color.(6)Whether the eligible organization demonstrates how investment in active transportation will advance safety for pedestrians and cyclists, accessibility to jobs and key destinations, economic competitiveness, environmental protection, and quality of life.(d)Use of funds(1)In generalOf the amounts made available to carry out this section and except as provided in paragraph (2), the Secretary shall obligate—(A)not less than 30 percent to eligible projects that construct active transportation networks that connect people with public transportation, businesses, workplaces, schools, residences, recreation areas, and other community activity centers; and(B)not less than 30 percent to eligible projects that construct active transportation spines.(2)Planning and design grantsEach fiscal year, the Secretary shall set aside not less than $3,000,000 from the funds made available to carry out this section to provide planning grants for eligible organizations to develop plans for active transportation networks and active transportation spines.(3)Administrative costsEach fiscal year, the Secretary shall set aside not more than $2,000,000 of the funds made available to carry out this section to cover the costs of administration, research, technical assistance, communications, and training activities under the program.(4)Limitation on statutory constructionNothing in this subsection shall be construed to prohibit an eligible organization from receiving research or other funds under titles 23 or 49, United States Code.(e)Grant timing(1)Request for applicationNot later than 30 days after funds are made available to carry out this section, the Secretary shall publish in the Federal Register a request for applications for grants under this section.(2)Selection of grant recipientsNot later than 150 days after funds are made available to carry out this section, the Secretary shall select grant recipients for grants under this section.(f)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of a grant under this section shall not exceed 80 percent of the total project cost.(2)Exception for disadvantaged communitiesFor projects serving communities with a poverty rate of over 40 percent based on the majority of census tracts served by such project, the Secretary may increase the Federal share of a grant under this section up to 100 percent of the total project cost.(g)Contract authorityFunds made available to carry out this section shall be available for obligation and administered in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code, except that the funds shall remain available until expended and shall not be transferrable.(h)Assistance to Indian tribesIn carrying out this section, the Secretary may enter into grant agreements, self determination contracts and self-governance compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) with eligible Indian tribes and such agreements, contracts, and compacts shall be administered in accordance with such Act.(i)Reports(1)Interim reportNot later than September 30, 2023, the Secretary shall submit to Congress a report containing the information described in paragraph (3).(2)Final reportNot later than September 30, 2025, the Secretary shall submit to Congress a report containing the information described in paragraph (3).(3)Report informationA report submitted under this subsection shall contain the following:(A)A list of grants made under this section.(B)Best practices of recipients in implementing active transportation projects.(C)Impediments experienced by recipients of grants under this section in developing and shifting to active transportation.(j)Rule requiredNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a final rule that encourages the use of the programmatic categorical exclusion, expedited procurement techniques, and other best practices to facilitate productive and timely expenditures for projects that are small, low impact, and constructed within an existing built environment.(k)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) $500,000,000 for each of fiscal years 2022 through 2026 to carry out this section.(l)DefinitionsIn this Act:(1)Active transportationThe term active transportation means mobility options powered primarily by human energy, including bicycling and walking.(2)Active transportation networkThe term active transportation network means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect between destinations within a community or metropolitan region.(3)Active transportation spineThe term active transportation spine means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails that connect between communities, metropolitan regions, or States.(4)CommunityThe term community means a geographic area that is socioeconomically interdependent and may include rural, suburban, and urban jurisdictions.(5)Eligible organizationThe term eligible organization means—(A)a local or regional governmental organization, including a metropolitan planning organization or regional planning organization or council;(B)a multi-county special district;(C)a State;(D)a multi-state group of governments; or(E)an Indian tribe.(6)Eligible projectThe term eligible project means an active transportation project or group of projects—(A)within or between a community or group of communities, at least one of which falls within the jurisdiction of an eligible organization, which has submitted an application under this section; and(B)that has—(i)a total cost of not less than $15,000,000; or(ii)with respect to planning and design grants, planning and design costs of not less than $100,000.(7)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(8)SecretaryThe term Secretary means the Secretary of Transportation.(9)Total project costThe term total project cost means the sum total of all costs incurred in the development of a project that are approved by the Secretary as reasonable and necessary, including—(A)the cost of acquiring real property;(B)the cost of site preparation, demolition, and development;(C)expenses related to the issuance of bonds or notes;(D)fees in connection with the planning, execution, and financing of the project;(E)the cost of studies, surveys, plans, permits, insurance, interest, financing, tax, and assessment costs;(F)the cost of construction, rehabilitation, reconstruction, and equipping the project;(G)the cost of land improvements;(H)contractor fees;(I)the cost of training and education related to the safety of users of any bicycle or pedestrian network or spine constructed as part of an eligible project; and(J)any other cost that the Secretary determines is necessary and reasonable.